                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION



 THOMAS RAY DICKERSON,

                Plaintiff,                              CIVIL ACTION NO.: 6:I7-cv-109


        V.



 WARDEN ROBERT ADAMS; WARDEN
 ADAM JORDAN; and NURSE FNU
 PEACOCK.,

                Defendants.



                                         ORDER


       After an independent and de novo review ofthe entire record,the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 83. Plaintiff Thomas Ray Dickerson

("Dickerson") did not file Objections to the Report and Recommendation. Accordingly, the Court

ADOPTS the Magistrate Judge's Report and Recommendation as the opinion of the Court. The

Court DISMISSES Dickerson's Complaint, doc. 1, DIRECTS the Clerk of Court to enter the

appropriate judgment of dismissal and CLOSE this case, and DENIES Dickerson in forma

pauperis status on appeal.

       SO ORDERED,this. /S^ay of June, 2019.


                                     J. RANDApiALL,CHIEF JUDGE
                                     UNITED>TATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF GEORGIA
